[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On July 31, 1995, this court granted the plaintiff's motion for sanctions as against the defendant AIU for failure to comply with discovery orders of the court. A default was entered.
The court granted AIU's motion to reargue the July 31, 1995 ruling. Both parties filed briefs and the court heard oral argument on September 25, 1995. Thereafter, the court denied AIU's motion to open the default.
On November 3, 1995, AIU again filed a motion to open the default. This motion was briefed by the parties and the court heard oral argument again on this motion.
The court finds that AIU failed to obey the court's orders to respond to discovery as far back as the court's decision dated April 13, 1994. At that time, the court ruled for the third time on defendant's objections to request for discovery and for protective orders. The court heard extensive oral argument on January 18, 1994, and again on February 10, 1994. The court than ordered the defendants to comply with the discovery requests.
In its April 13, 1994 decision, the court stated that it would not permit further dilatory actions by counsel. On April 13 and 15, 1994, the defendant Duborg did comply with the court's order. The defendant AIU did not comply and was, therefore, defaulted on July 31, 1995.
The court hereby for the final time denies the defendant AIU's motion to open the default in this case.
Hurley, J.